98 F.3d 1350
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Cheryl Lynn SNEATH, Plaintiff-Appellant,v.AMERICAN TELEPHONE & TELEGRAPH, et al., Defendants-Appellees.
No. 95-3175.
United States Court of Appeals, Tenth Circuit.
Oct. 11, 1996.

Before TACHA, Circuit Judge, MURPHY, Circuit Judge, and MCWILLIAMS, Senior Circuit Judge.
ORDER AND JUDGMENT*
McWILLIAMS, Senior Circuit Judge.


1
On October 16, 1992, Cheryl Lynn Sneath and her husband, Loran Dale Sneath, both citizens and residents of Kansas, brought suit in the United States District Court for the Eastern District of New York against American Telephone & Telegraph Corporation (AT & T) and Apertus Technologies, Inc.  (Apertus), formerly known as Lee Data Corporation.  Cheryl Lynn Sneath (Sneath) was employed from 1981 to 1985 by Southwestern Bell Telephone Company in Hutchinson, Kansas.  For that period of time she used keyboard equipment manufactured by AT & T. From 1985 until November 1989, while employed by Southwestern Bell in Wichita, Kansas, Sneath used keyboard equipment manufactured by Apertus.


2
In her complaint, Sneath alleged that the keyboard equipment manufactured by the defendants was defective in design and, because of that defect, caused its users, including herself, to suffer repetitive stress injuries.  Sneath alleged that her stress injuries were "insidious in their onset" and that accordingly she could not "identify precisely the precise date of the onset of symptoms."   However, Sneath alleged in her complaint that in November 1989, she began to experience "some symptoms, such as numbness, tingling, pain and/or sensory motor impairments of the upper extremities, neck, and torso, with additional and new symptoms and injuries thereafter."   Additionally, Sneath alleged that on or about February 18, March 2, and April 13, 1991, she "received the diagnoses of or underwent surgery for ... Bilateral carpal tunnel syndrome;  Corrective surgery for left carpel tunnel syndrome;  and Corrective surgery for right carpal tunnel syndrome."


3
Sneath asserted a claim based on negligence and a second claim based on product liability.  Loran Dale Sneath asserted a separate claim for loss of services, society and consortium.  Sneath sought compensatory damages in the amount of $1,000,000 and Loran Dale Sneath asked for compensatory damages in the sum of $500,000.  Both also sought punitive damages in the sum of $10,000,000.  AT & T and Apertus both filed detailed answers to the complaint and both alleged, inter alia, that the claims were time barred by the applicable statutes of limitations.


4
Sneath's case was consolidated with other keyboard product liability actions pending in the United States District Court for the Eastern District of New York.  The Second Circuit Court of Appeals subsequently vacated the consolidation orders.   See In re Repetitive Stress Injury Litigations, 11 F.3d 368 (2nd Cir.1993).  Thereafter, on motion of the defendants, Sneath's action, and others, were severed and transferred pursuant to 28 U.S.C. § 1404(a) to the United States District Court for the District of Kansas.


5
On December 16, 1994, Sneath filed an amended complaint in which she added Honeywell, Inc., as a defendant.  In that complaint Sneath alleged that "[c]ommencing at the time of [her] initial employment and continuing thereafter while engaged in the operation of said machines in the manner they were intended to be used, the Plaintiff began to experience numbness, tingling, pain and/or sensory motor impairments of the upper extremities, neck, torso, and back with additional new symptoms thereafter."


6
On April 27, 1995, after considerable discovery, the district court granted summary judgment in favor of all defendants, holding that Sneath's claims were time-barred by both the Kansas and New York statutes of limitations.  Specifically, the district court stated that the record before it "established that Sneath was aware of the onset of her injuries in 1989, and that she associated these injuries with her work."   Sneath filed a timely notice of appeal.


7
As indicated, Sneath was a citizen and resident of Kansas, and her injury occurred in the State of Kansas.  Suit was brought, however, in the United States District Court for the Eastern District of New York, but was later transferred to the United States District Court for the District of Kansas.  When applying the New York statute of limitations to an action arising outside of the state, the first step is to refer to New York's "borrowing statute."   See N.Y. Civ. Prac.  L & R § 202 (McKinney 1990).  That statute provides as follows:


8
An action based upon a cause of action accruing without the state cannot be commenced after the expiration of the time limited by the laws of either the state or the place without the state where the cause of action accrued, except that where the cause of action accrued in favor of a resident of the state the time limited by the laws of the state shall apply.


9
The parties agree that if Sneath's cause of action is barred by either New York's statute of limitations (three years) or the Kansas statute of limitations (two years), then her claims are time-barred.  As stated, the district court held that Sneath's claims were time-barred by both the Kansas statute of limitations and the New York statute of limitations.


10
As concerns the Kansas statute of limitations, counsel for Sneath states in their brief that "[i]f defendants need only show under Kansas law that plaintiff knew she was injured through use of her keyboard more than two years prior to the filing of the Complaint, then defendants may have been entitled to summary judgment."   However, counsel asserts such is not the test, and that under Kansas law the true test is whether the injured party knew, or could reasonably have been expected to know, "of the alleged negligence of defendants in designing their keyboards and in failing to warn plaintiff."   In thus arguing, counsel relies on  Gilger v. Lee Constr., Inc., 820 P.2d 390 (Kansas 1991).  In this connection Sneath apparently filed an affidavit in which she stated that she did not know of possible negligent design of the equipment manufactured by the defendants until shortly before she filed her complaint.


11
This same argument, i.e. that the injured party did not know until shortly before filing the complaint that the defendants were negligent in the design of their keyboards, was recently considered, and rejected, by us in  Benne v. International Business Machine Corp., 87 F.3d 419 (10th Cir.1996).  Like the instant case, Benne was a repetitive stress product liability case involving a Kansas citizen and resident who allegedly incurred injuries from keyboard equipment while employed in Kansas.  Benne, too, brought her action in the United States District Court for the Eastern District of New York, but her case was later transferred to the United States District Court for the District of Kansas, which court granted summary judgment for the defendants, holding that the complaint was filed outside both the Kansas and New York statutes of limitation.


12
On appeal, Benne argued that Gilger should lead to a reversal in her case because "she did not realize the keyboards had been negligently designed until 1992," which was within the Kansas two year statute of limitations.  In Benne, we rejected that argument, and affirmed the grant of summary judgment.


13
In Benne, we held that under the New York "borrowing statute" the plaintiff's claims "must have been timely under both the limitations periods of New York and Kansas" if her claims were to "survive the Defendants' motion for summary judgment."   The two-year statute of limitations contained in K.S.A. 60-513 provides in subsection (b) as follows:


14
Except as provided in subsection (c), the causes of action listed in subsection (a) shall not be deemed to have accrued until the act giving rise to the cause of action first causes substantial injury, or, if the fact of injury is not reasonably ascertainable until some time after the initial act, then the period of limitation shall not commence until the fact of injury becomes reasonably ascertainable to the injured party....


15
In Benne, the plaintiff interpreted language in Gilger, supra, and its predecessor,  Hecht v. First Nat'l.  Bank & Trust Co., 490 P.2d 649 (Kansas 1971), "as setting forth the rule that a plaintiff's knowledge of the cause of her injuries is irrelevant until she realizes that the designer of the product may have acted negligently."   Benne, 87 F.3d at 426.   In rejecting such an interpretation of Gilger and Hecht, we, in Benne, spoke as follows:


16
We do not believe that the Kansas Supreme Court intended to establish the rule that a plaintiff could be fully aware of the cause of her injury, yet wait to bring a claim based upon negligent design some indeterminate time later when the plaintiff develops the thought that the defendant may have been negligent.  Rather we believe the rule from Hecht is intended to give plaintiffs who suffer from latent or difficult to diagnosis injuries the same advantages as those plaintiffs whose injuries are immediately connectible to their source.


17
*  *  *  *  *


18
Viewing the facts in the light most favorable to Benne, we conclude that she may not have become aware of the possibility that Defendants' negligence could have caused her injuries until as late as 1992, when she filed suit.  Notwithstanding her lack of knowledge of the exact scientific nature of her injuries, until 1989, by as early as 1987, she knew her injury was associated with excessive typing on Defendants' keyboards.  The statute of limitations commenced running at that time.  Accordingly, Benne's claims should have been brought no later than 1989.  We hold that the district court correctly concluded that Benne's cause of action was barred by the Kansas two-year statute of limitations.


19
As above stated, in her amended complaint, Sneath alleged that she had experienced stress symptoms caused by her use of office machines manufactured by the defendants "[c]ommencing at the time of her initial employment" by Southwestern Bell.  Further, in her deposition she stated that in November 1989, she believed that her stress symptoms were caused by her office work and that she was diagnosed as having bilateral carpel tunnel syndrome in February, 1991.  Sneath did not file her complaint until October 16, 1992, and accordingly her action is time-barred by the two year Kansas statute of limitations.


20
Having concluded that Sneath's complaint was time-barred by the Kansas two year statute of limitations, we need not here consider whether Sneath's complaint was filed within New York's three year statute of limitations.


21
Judgment affirmed.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3